        Case 1:18-cv-05510-JGK-SN Document 49 Filed 05/11/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    5/11/2020


LIONEL LEWIS,

                                            Plaintiff,                18-CV-5510 (JGK)(SN)

                          -against-                                           ORDER

CITY OF NEW YORK, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On May 7, 2020, the Honorable John G. Koeltl referred this matter to my docket for

general pretrial matters.

        The parties are to follow the schedule set out in the February 20, 2020 Civil Case

Management Plan. ECF No. 43. All pretrial applications, including those relating to scheduling

and discovery, must comply with the Individual Practices of Judge Netburn, which are available

on the Court’s website https://nysd.uscourts.gov/hon-sarah-netburn. The parties should also

review and comply with the Court’s Emergency Individual Rules and Practices in Light of

COVID-19, also available on the Court’s website.

        All discovery (including requests for admissions) must be initiated early enough to be

concluded by the deadline for all discovery. Discovery motions—that is, any application

pursuant to Rules 26 through 37 or 45—must comply not only with paragraph I(b) of the Court’s

Individual Practices but also must be made promptly after the cause for such a motion arises. In

addition, absent good cause, no such application will be considered if made later than 30 days

before the close of discovery.
       Case 1:18-cv-05510-JGK-SN Document 49 Filed 05/11/20 Page 2 of 3



       Any application for an extension of time with respect to any deadlines in this matter must

be made as soon as the cause for the extension becomes known to the party making the

application and must be made in accordance with paragraph I(g) of the Court’s Individual

Practices. The application must state the position of all other parties regarding the proposed

extension and must show good cause for the extension. “Good cause” as used in this paragraph

does not include circumstances within the control of counsel or the party. Any application not in

compliance with this paragraph will be denied.

       Discovery Conference. A telephonic conference is scheduled for Friday, May 15, 2020,

at 11:00 a.m. to discuss the discovery dispute raised in Defendant Officer Michael Raleigh’s

May 6, 2020 letter, ECF No. 46. At that time, the parties shall call the Court’s dedicated

teleconference line at (877) 402-9757, and enter Access Code 793-8632, followed by the pound

(#) key. If any party is unavailable at this time, they shall inform the Court immediately.

       Status Letter. A joint letter informing the Court about the status of discovery shall be

filed with the Court by Friday, June 19, 2020.

       Settlement Conference. In light of the Court’s busy calendar, settlement conferences

must generally be scheduled at least six to eight weeks in advance. The Court will likely be

unable to accommodate last-minute requests for settlement conferences, and the parties should

not anticipate that litigation deadlines will be adjourned in response to late requests for

settlement conferences. Accordingly, the parties are encouraged to contact Courtroom Deputy




                                                  2
       Case 1:18-cv-05510-JGK-SN Document 49 Filed 05/11/20 Page 3 of 3



Rachel Slusher at Rachel_Slusher@nysd.uscourts.gov, to schedule a settlement conference for a

time when they believe it would be productive.

SO ORDERED.




DATED:        May 11, 2020
              New York, New York




                                                 3
